Citation Nr: 1610428	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of pancreatic surgery, to include small bowel resection, gastroesophageal reflux disease (GERD), and gastritis with abdominal pain, prior to June 16, 2014.

2.  Entitlement to an evaluation in excess of 40 percent for residuals of pancreatic surgery, to include small bowel resection, GERD, and gastritis with abdominal pain, since June 16, 2014.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1993 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an evaluation in excess of 20 percent for residuals of pancreatic surgery and small bowel resection.

In a November 2013 decision, the Board inferred a claim of entitlement to TDIU based on allegations of unemployment due to the gastrointestinal issues, Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded both that and the evaluation claim to the Agency of Original Jurisdiction (AOJ) for further development.  The Board additionally referred a new claim of service connection for GERD to the AOJ for action.

The AOJ granted service connection for GERD in a December 2013 rating decision, and assigned a 10 percent rating effective from June 25, 2013.  However, in a February 2015 decision, the RO recognized that such separate evaluation was prohibited by law and adjusted the ratings to reflect that residuals of pancreatic surgery, small bowel resection, GERD, and gastritis with abdominal pain must all be rated as a single gastrointestinal disability.  A 40 percent rating was assigned from June 16, 2014.  

Accordingly, the issues before the Board have been characterized to reflect both stages of evaluation for a gastrointestinal disorder, as the Veteran has not expressed satisfaction with either assigned rating, and the maximum possible rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board notes that the current appeal does not include the 30 percent evaluation assigned for bowel incontinence, as the Veteran has not expressed his disagreement with the December 2013 grant of that benefit.

The Veteran testified at a June 2013 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  Service connection for GERD is effective June 25, 2013.

2.  Prior to June 25, 2013, the residuals of pancreatic surgery were manifested by impairment of health demonstrated by chronic abdominal pain, frequent loose bowel movements, and malabsorption of nutrients with weight loss.

3.  Since June 25, 2013, the residuals of pancreatic surgery, to include GERD, have been manifested by impairment of health demonstrated by chronic abdominal pain, frequent loose bowel movements, and malabsorption of nutrients with weight loss, with additional overall disability due to frequent recurrent dysphasia, regurgitation, and substernal or arm pain.

4.  At no time during the appellate period does the evidence of record establish that the Veteran as likely as not is unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased 40 percent evaluation, but no higher, for residuals of pancreatic surgery and bowel resection, prior to June 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7328 (2015).

2.  The criteria for an increased 60 percent evaluation, but no higher, for residuals of pancreatic surgery and bowel resection, to include GERD, since June 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.113, 4.114, Diagnostic Codes 7328, 7346 (2015).

3.  The criteria for a finding of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  September 2007, September 2008, and January 2014 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning in September 2008.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a February 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  This includes complete VA treatment records, as directed by the Board in November 2013.    38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been afforded the Veteran.  Although the Veteran objected to several of the examinations on the grounds that the examiners lacked specialized knowledge regarding gastroenterology, the Board finds that all examiners have made sufficient clinical findings and provided sufficient descriptions to permit application of the rating criteria.  Further, in compliance with the Board's November 2013 remand, a gastroenterologist has now examined the Veteran.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examinations are adequate for adjudication.

At the Veteran's June 2013 hearing, the undersigned discussed the elements of the claim on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disease of the gastrointestinal system are rated under provisions set forth in 38 C.F.R. § 4.114.  A notation at the opening of that section directs that ratings under specific Diagnostic Codes may not be combined with each other.  The rationale for such is set forth in 38 C.F.R. § 4.113; many gastrointestinal disorders manifest as overlapping symptoms, which cannot be effectively separated and rated with violating prohibitions against pyramiding under 38 C.F.R. § 4.14.  Therefore, when multiple disabilities ratable under Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 are encountered, only one evaluation is assigned under the Code that reflects the predominant disability.  Further, the evaluation may be elevated to the next higher level when merited by the severity of the overall disability picture.  38 C.F.R. § 4.114.

Here, the Veteran's residuals of pancreatic surgery is rated under Code 7328, for the associated resection of the small intestine.  This diagnosed condition is the primary disability.  The additional disability of GERD falls under Code 7346; GERD is not a listed disability, but is rated by analogy to hiatal hernia, based on the affected functions and body system, as well as the symptomatology.  38 C.F.R. §§ 4.20, 4.114.  The Board notes that using Code 7328 as the primary Code is to the Veteran's advantage, as overall it provides higher potential evaluations for the disability than does Code 7346.

Code 7328 provides that symptomatic resection with diarrhea, anemia and inability to gain weight are rated 20 percent disabling.  When there is definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, a 40 percent rating is assigned.  A maximum 60 percent rating is assigned for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  38 C.F.R. § 4.114.

Code 7346 provides that persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  If two or more of those symptoms are present but are of a lesser degree of severity, a 10 percent rating is assigned.  A maximum 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Prior to June 25, 2013, the effects of GERD may not be considered in assigning the evaluation; such was not yet service-connected.

VA treatment notes for this period show regular complaints of chronic low level abdominal pain, with several soft stools per day.  He began to have problems with nausea and vomiting after eating.  His diet was very limited.  The Veteran used a liquid nutrition supplement to keep his weight stable; he weighed about 140 pounds in 2007.

At a January 2008 VA contract examination, the Veteran reported that he always felt shaky and cold.  He experienced crampy abdominal pain and discomfort almost constantly, and had multiple soft stools daily.  He had difficulty digesting food, though his weight was stable.  The abdomen was tender on examination.  No anemia was shown, and malnutrition was not found.  

The Veteran testified at a local VA hearing in January 2011.  He stated that he experienced abdominal pain all day long.  It was not severe, but was uncomfortable.  Pain increased markedly after eating. When eating, he had to be careful about his diet and avoid spicy foods.  His bowel movements were "very soft and very frequent."  Food moved through him quickly, and to maintain his health he took vitamins and nutritional supplements.  He stated he could not gain weight to build strength and endurance.  

The Veteran was again examined in January 2011, soon after his hearing.  The Veteran again reported chronic spasmic abdominal pain.  He eats only bland foods and bowel movements reveal chunks of undigested food; he described the surrounding feces as pudding.  He has three to five bowel movements a day, accompanied by severe stomach cramps.  He cannot hold his movements more than 10 minutes, and must defecate soon after the urge strikes.  He has a hard time maintaining his weight, and consumed about 4500 calories daily, plus nutrient supplements.  He ate a lot of nutrition bars because they digested more easily.  Over the past year, he had weighed as little as 121 pounds; his current weight was 130 pounds.  His abdomen was mildly tender on examination.  The examiner noted likely malabsorption of solids with crampy abdominal pain.  Blood work did show no inadequate nutritional status or anemia.  

At the June 2013 Board hearing the Veteran stressed his daily pain, abdominal discomfort, and bloating.  He had multiple bowel movements a day.  He had to stay near a bathroom for bowel movements, and he could see undigested food in his feces.  His feces were soft and liquid.  He took care when selecting foods to avoid spices, even black pepper, and could not eat much at one time.  He struggled to avoid losing weight and took supplements for nutrition and energy.  

Based on the evidence of record for the period prior to June 25, 2013, the Board finds that symptoms related to the pancreatic surgery and small bowel resection warrant an increased 40 percent rating.  Throughout this stage, although testing shows adequate nutrition in the body, the Veteran has competently and credibly stressed his need to consume large amounts of calories and nutritional supplements to maintain his status.  The presence of undigested food in his feces supports his contention of malabsorption, as per the 2011 VA examiner.  His regular, very frequent loose stools also contribute to the overall impairment of his health.  

Although the Veteran's weight has been stable overall, and no "definite" loss is demonstrated, the Veteran has competently and credibly described his efforts to maintain his weight with use of nutritional supplements and high calorie foods.  To an extent, he has been successful, as his weight has increased since 2011 after a small decline; he currently weighs in the upper 140 pound range.  The Board finds that if it were not for these efforts, he would have shown weight loss, and finds his need to increase intake because of faulty nutritional processing is the equivalent of definite loss.  As he can maintain, and has now even gained, however, material loss Is not reflected.  Accordingly, an increased 40 percent, but not a yet higher 60 percent, evaluation is warranted prior to June 25, 2013.

Since June 25, 2013, the Veteran's complaints and the clinical findings with regard to residuals of pancreatic surgery and bowel resection have continued, and so a continued 40 percent rating under Code 7328 would appear warranted.  However, as of that date, GERD and gastritis have been service connected, and even though a separate evaluation for such is not permissible, their impact on the Veteran's overall disability picture must be considered.  

Since June 25, 2013, the Veteran has consistently reported recurrent nausea and vomiting after eating.  At his June 2013 hearing, he described the care he had to take when eating out to avoid regurgitating his food in public.  At the December 2013 VA contract examination, he complained of reflux and regurgitation, as well as substernal pain.  In June 2014, a VA examiner noted that nausea and vomiting occurred periodically, and the Veteran had pain several times a day.  Heartburn, regurgitation, reflux, and dysphagia severe enough to interfere with sleep were reported.  The Veteran would have to stop activity during acute attacks and rest until they passed.  Under Code 7346, the Board finds that a 30 percent rating would be assigned for GERD given the persistence of the symptoms and the impact on overall health.  The additional consideration of GERD symptoms, and the additional functional impairment they represent, paints an overall disability picture more severe than reflected by the currently assigned 40 percent rating.

Accordingly, elevation to the next higher evaluation level of 60 percent under Code 7328 is appropriate for the period since June 25, 2013, to reflect the actual functional impairment and impact on the Veteran's overall health.

This represents the maximum schedular evaluation under either Code 7328 or Code 7346.  Consideration has been given to the possibility of assignment of a yet higher extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the schedular criteria fully contemplate the Veteran's complaints of abdominal pain, frequent loose bowel movements, and GERD symptoms.  They not only list such among the criteria, but also generally consider the overall health of the Veteran in assigning the schedular evaluation.  Further, all symptomatology is accounted for by the service-connected ratings.  No extraschedular rating is warranted.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of determining eligibility, a "single disability" includes "disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable." 38 C.F.R. § 4.16(a)(1).  The Veteran meets these threshold requirements, as his combined rating is 90 percent and has, in light of the above decision, been at least 60 percent for a single disability since June 2013.

However, the evidence of record fails to show that he is unemployable due to service-connected disabilities.  While it is clear, from the Veteran's statements and findings of medical professionals, that his service-connected disabilities have a substantial impact upon his employment, the record is insufficient to show that he cannot maintain substantially gainful employment.

The Veteran has reported he is self-employed in the construction business.  In November 2013 the Board remanded the claim to obtain a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which would include information on the Veteran's income and ability to work full or part time.  Such is important because the Veteran has not made clear statements regarding his income or work capacity.  He refers to trouble or difficulty, but has also stated he adjusts his schedule and tasks to accommodate his disabilities.  Definitive, quantitative evidence expected from the Form 8940 would be very helpful in substantiating the claim.

In the absence of the form, and in light of the contradictory or unclear statements by the Veteran, the Board must find an effective absence of evidence as to the ability to secure and follow substantially gainful employment.  The Veteran can do some things, but to what extent is unknown.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  The Board must, therefore, deny entitlement to TDIU at this time.


ORDER

An increased 40 percent rating for residuals of pancreatic surgery and bowel resection for the period prior to June 25, 2013, is granted.  

An increased 60 percent rating for residuals of pancreatic surgery and bowel resection, to include GERD, for the period since June 25, 2013, is granted.

Entitlement to TDIU is denied.





____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


